



EXHIBIT 10.42




Tiffany & Co.
(a Delaware corporation)


Corporate Governance Principles


(as adopted by the full Board of Directors on January 15, 2004 and last amended
on March 16, 2017)


1.
Director Qualification Standards; Size of the Board; Audit Committee Service;
Director Nominations and Resignations.



a.    At least a majority of the directors shall meet the independence
requirements set forth in Section 303A.02 of the New York Stock Exchange
Corporate Governance Rules. A director shall not be deemed to have met such
independence requirements unless the Board has affirmatively determined that it
be so. In making its determination of independence, the Board shall broadly
consider all relevant facts and circumstances and assess the materiality of each
director’s relationship(s) with the Corporation and/or its subsidiaries
(directly or as a partner, shareholder or officer of any organization that has a
relationship with the Corporation). Further, in making its determination of
independence for any director who will serve on the Compensation Committee, the
Board shall also consider all factors specifically relevant to determining
whether each such director has a relationship to the Corporation that is
material to his or her ability to be independent from management in connection
with the duties of a Compensation Committee member, including, but not limited
to, the requirements set forth in Section 303A.02(a)(ii) of the New York Stock
Exchange Corporate Governance Rules. If a director is determined by the Board to
be independent, all relationships, if any, that such director has with the
Corporation and/or its subsidiaries which were determined by the Board to be
immaterial to independence shall be disclosed in the Corporation’s annual proxy
statement.


b.    A director shall be younger than age 74 when elected or appointed and a
director shall not be recommended for re-election by the stockholders if such
director will be age 74 or older on the date of the annual meeting or other
election in question, provided that the Board of Directors may, by specific
resolution, waive the provisions of this sentence with respect to an individual
director whose continued service is deemed uniquely important to the
Corporation.


c.    A director need not be a stockholder to qualify as a director, but shall
be encouraged to hold stock in the Corporation by virtue of its policies with
respect to stock ownership by directors.


d.    Consistent with 1.a. above, candidates for director shall be selected on
the basis of their business experience, expertise and skills, with a view to
supplementing the business experience, expertise and skills of management and
adding further substance and insight into board discussions and oversight of
management. The Nominating/Corporate Governance Committee is responsible for
developing, and recommending to the Board, criteria for the selection of new
directors, for identifying individuals qualified to become directors, and for
recommending to the Board director nominees for the next annual meeting


1

--------------------------------------------------------------------------------





of the stockholders. In connection with such recommendation, the
Nominating/Corporate Governance Committee will specifically consider each then
current director’s continued service on the Board and whether each such director
should be recommended for re-nomination to the Board. Each then current director
will be given an opportunity to confirm his or her desire to continue as a
member of the Board.


e.    From time to time, the Nominating/Corporate Governance Committee will
recommend to the Board the optimal number of directors constituting the entire
Board, such number to be within the range authorized pursuant to the By-Laws.
Based upon that recommendation, the current nature and scope of the
Corporation’s business, and the experience, expertise and skills of the existing
roster of directors, the Board believes that twelve directors is an appropriate
number at this time.


f.    The Board shall be responsible for determining whether each member of the
Audit Committee is financially literate and confirming that at least one member
of the Audit Committee has accounting or related financial management expertise,
in each case as set forth in Section 303A.07 of the New York Stock Exchange
Corporate Governance Rules. The Board shall further have responsibility for
determining the qualification of an individual to serve on the Audit Committee
as a designated “audit committee financial expert,” as required by the
applicable rules of the SEC under Section 407 of the Sarbanes-Oxley Act. In
addition, to serve on the Audit Committee, a director must meet the standards
for independence set forth in Section 301 of the Sarbanes-Oxley Act. To those
ends, the Nominating/Corporate Governance Committee will coordinate with the
Board in screening any new candidate to serve on the Audit Committee and in
evaluating whether to re-nominate any existing director who may serve on the
Audit Committee. If an Audit Committee member simultaneously serves on the audit
committees of more than three public companies (including the Corporation’s
Audit Committee), then, in the case of each such Audit Committee member, the
Board shall determine that such simultaneous service would not impair the
ability of such member to effectively serve on the Corporation’s Audit Committee
and disclose such determination in the Corporation’s annual proxy statement.


g.    Any director who, since the time such director was most recently elected
to the Board, changes his or her employer or otherwise has a significant change
in job responsibilities, or who accepts or intends to accept a directorship with
another public company (or with any other organization that would require a
significant time commitment) shall (1) advise the secretary of the Corporation
of such change or directorship and (2) submit to the Nominating/Corporate
Governance Committee, in care of the secretary, a signed letter, addressed to
such Committee, resigning as a director of the Corporation effective upon the
acceptance of such resignation by such Committee, but void ab initio if not
accepted by such Committee within ten (10) days of receipt by the secretary. The
secretary of the Corporation shall promptly advise the members of the
Nominating/Corporate Governance Committee of the change or directorship and the
receipt of such a letter. The Nominating/Corporate Governance Committee shall
promptly determine, in light of the circumstances, whether to accept or decline
such resignation. In some instances, taking into account all relevant factors
and circumstances, it may be appropriate for the Nominating/Corporate Governance
Committee to decline such resignation, but recommend to the Board that the
director cease participation on one or more committees or that the director not
be re-nominated to the Board.


    


2

--------------------------------------------------------------------------------





h.    The By-Laws provide for majority voting in the election of directors. In
uncontested elections, directors are elected by a majority of the votes cast,
which means that the number of shares voted “for” a director must exceed the
number of shares voted “against” that director. If the number of nominees
exceeds the number of directors to be elected, directors are elected by a
plurality of the votes cast. The Nominating/Corporate Governance Committee shall
establish procedures for any director who is not elected to tender his or her
resignation. The Nominating/Corporate Governance Committee will make a
recommendation to the Board on whether to accept or reject the resignation, or
whether other action should be taken. The Board will act on the
Nominating/Corporate Governance Committee's recommendation within 90 days
following certification of the election results. In determining whether or not
to recommend that the Board of Directors accept any resignation, the
Nominating/Corporate Governance Committee shall be entitled to consider all
factors believed relevant by such Committee’s members. Unless applicable to all
directors, the director(s) whose resignation is under consideration is expected
to recuse himself or herself from the Board vote to accept or reject the
resignation. Thereafter, the Board will promptly disclose its decision regarding
the director's resignation (including the reason(s) for rejecting the
resignation, if applicable) in a Form 8-K furnished to the Securities and
Exchange Commission. If the Board accepts a director's resignation pursuant to
this process, the Nominating/Corporate Governance Committee shall recommend to
the Board whether to fill such vacancy or reduce the size of the Board. If, for
any reason, the Board of Directors is not elected at an annual meeting, they may
be elected thereafter at a special meeting of the stockholders called for that
purpose in the manner provided in the By-laws.


i.    Including service on the Board of Directors of the Corporation, no
director shall serve on the board of directors (or any similar governing body)
of more than five public companies.


2.    Attendance and Participation at Board and Committee Meetings.


a.    Directors are expected to attend the regularly scheduled board meetings in
person, if practicable, or by telephone or other communications equipment, if
attendance in person is impractical. Directors should attempt to organize their
schedules in advance so that attendance at all regularly scheduled board
meetings will be practicable.


b.    For committees on which they serve, directors are expected to attend
regularly scheduled meetings in person, if practicable, or by telephone or other
communications equipment, if attendance in person is impractical or if telephone
participation is the expected means of participation. For committees on which
they serve, directors should attempt to organize their schedules in advance so
that attendance at all regularly scheduled committee meetings will be
practicable.


c.    Directors shall make all reasonable efforts to attend, in person or by
telephone or other communications equipment, specially scheduled meetings of the
Board or those committees on which they serve.


    


3

--------------------------------------------------------------------------------





d.    Directors shall, to the fullest extent practicable, review in advance all
meeting materials provided by management, the other directors and consultants or
advisors to the Board or those committees on which they serve.


e.    Directors are expected to comply with the policies and procedures of the
Corporation with respect to business conduct, ethics, confidential information
and ownership of, and trading in, the Corporation’s securities.


f.    Nothing stated herein shall be deemed to limit the duties of directors
under applicable law.


3.    Director Access to Management and Independent Advisors.


a.    Executive officers of the Corporation and its subsidiaries shall make
themselves available, and shall arrange for the availability of other members of
management, employees and consultants, so that each director shall have full and
complete access with respect to the business, finances and accounting of the
Corporation and its subsidiaries.


b.    The chief financial officer and the general counsel of the Corporation
shall regularly attend Board meetings (other than those portions of Board
meetings that are reserved for independent or non-management directors or those
portions in which the independent or non-management directors meet privately
with the chief executive officer, other members of management or the
Corporation’s independent accountants). The Board encourages the chief executive
officer to invite other executive and non-executive officers to Board meetings
from time to time in order to provide additional insight into items being
discussed and so that the Board may meet and evaluate persons with potential for
advancement.


c.    If the charter of any Board committee on which a director serves provides
for access to independent advisors, unless such charter provides otherwise any
executive officer of the Corporation will be authorized to arrange for the
payment of the reasonable fees of such advisors at the request of such a
committee acting by resolution or unanimous written consent.


4.    Director Compensation.


a.    Directors shall be compensated in a manner and at a level sufficient to
encourage exceptionally well qualified candidates to accept service on the Board
and to retain existing directors. The Board believes that a meaningful portion
of a director’s compensation should be provided in, or otherwise based upon
appreciation in the market value of, the Corporation’s Common Stock.
Compensation of the Directors shall be determined by the Nominating/Corporate
Governance Committee.


b.    In determining the form and amount of director compensation, the
Nominating/Corporate Governance Committee shall retain an independent advisor to
provide such Committee with advice, which shall include reference to data drawn
from public company filings with respect to the fees and emoluments paid to
outside directors by comparable public companies.


    


4

--------------------------------------------------------------------------------





c.    Contributions to charities with which an independent or non-management
director is affiliated will not be used as compensation to such a director, and
management will make efforts to avoid any appearance of impropriety in
connection with such contributions, if any. Contributions made during any fiscal
year to charitable organizations with which directors are affiliated, through
membership on the governing board of such charitable organizations, shall be
disclosed in the Corporation’s annual proxy statement for such year.


d.    Management will advise the Board should the Corporation or any subsidiary
wish to enter into any direct financial arrangement with any director for
consulting or advisory services, or into any financial arrangement with any
entity affiliated with such director by which the director may be indirectly
benefited, and no such arrangement shall be consummated without specific
authorization from the Board.


5.    Director Orientation and Continuing Education.


a.    Each executive officer of the Corporation shall be available to and meet
with any new director and provide an orientation into the business, finance and
accounting of the Corporation.


b.    Each director shall be reimbursed, at such director’s request, for
reasonable expenses incurred in pursuing continuing education with respect to
his/her role and responsibilities to the stockholders and under law as a
director.


6.    Management Succession.


a.    The Board, assisted by the Nominating/Corporate Governance Committee shall
select, evaluate the performance of, and make determinations to retain or
replace, the chief executive officer. Such evaluations and determinations will
be made with (i) a view to the effectiveness and execution of strategies
propounded by, and decisions made by, the chief executive officer with respect
to the Corporation’s long-term strategic plan and long-term financial returns
and (ii) applicable legal and ethical considerations.


b.    The Board shall also, in conjunction with the chief executive officer,
evaluate at least annually the performance and potential of the other executive
officers. More generally, the Board, assisted by the Nominating/Corporate
Governance Committee, shall participate in the planning for the succession of
the other executive officers.


7.    Annual Performance Evaluation of the Board.


a.    The Nominating/Corporate Governance Committee is responsible for assisting
the Board in the Board’s oversight of the Board’s own performance in the area of
corporate governance.


b.    Annually, each independent director will participate in an assessment and
evaluation of the Board’s performance. The independent directors of each
committee of the


5

--------------------------------------------------------------------------------





Board will also annually participate in an assessment and evaluation of such
committee’s performance. The results of such self-assessments will be discussed
with the full Board.


8.    Matters for Board Review, Evaluation and/or Approval.


a.    The Board is responsible under the law of the State of Delaware to review
and approve significant actions by the Corporation, including major transactions
(such as material acquisitions and financings), declaration of dividends,
issuance of securities and appointment of officers of the Corporation. The
Board, with the assistance of the Audit Committee, shall annually review, and,
if acceptable, approve, a delegation of authority policy that delineates the
matters that shall be reserved for Board approval from those matters that may be
delegated to management.


b.    The Board is responsible for reviewing and approving or ratifying any
transaction, arrangement or relationship in which: (i) the aggregate amount
involved will, or may be expected to, exceed $120,000 in any fiscal year, (ii)
the Corporation or any of its subsidiaries is a participant, and (iii) any
Related Person has or will have a direct or indirect material interest (other
than solely as a result of being a director or trustee or in any similar
position, or a less than 10% beneficial owner, of another entity) (each, a
“Related Person Transaction”). For purposes of this item 8.b, a “Related Person”
shall be any person who at any time since the beginning of the last fiscal year
of the Corporation was a director or executive officer of the Corporation, a
nominee for director, a stockholder owning of record or beneficially more than
5% of any class of the Corporation’s voting securities and an immediate family
member (as defined in Item 404(a) of Regulation S-K promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”)) of any such person. The
Corporation’s general counsel, having been informed of any potential or planned
Related Person Transaction in accordance with the Corporation’s applicable
policies and procedures, shall promptly advise the Nominating/Corporate
Governance Committee. The Nominating/Corporate Governance Committee shall then
review such transaction and, where the Nominating/Corporate Governance Committee
determines in its business judgment that it is in the best interest of the
Corporation, recommend such transaction for approval or ratification to the
Board. In making such determination, the Nominating/Corporate Governance
Committee and the Board shall broadly consider all relevant facts and
circumstances, including the identity and position of the Related Person, the
extent of the Related Person’s interest in the transaction, the business purpose
for and reasonableness of the transaction (particularly in light of
alternatives), the terms of the transaction and the materiality of the
transaction to the Related Person and the Corporation. The Board, directly or
through its Nominating/Corporate Governance Committee, may adopt additional
policies and procedures with respect to Related Party Transactions, which may
provide for certain exceptions to the review and approval requirements set forth
above. The provisions of this item 8.b are in addition to, and not intended to
modify, item 4.d above. The Corporation’s policies and procedures for the
review, approval or ratification of Related Person Transactions shall be
disclosed in the Corporation’s annual proxy statement.


c.    The Board is responsible, either through its Nominating/Corporate
Governance Committee, or as guided by such Nominating/Corporate Governance
Committee, for reviewing and approving any proposed service by an executive
officer of the Corporation as a director of any other public company. In
considering such approval, the


6

--------------------------------------------------------------------------------





Nominating/Corporate Governance Committee and the Board shall broadly consider
all relevant facts and circumstances.


d.    The Board is responsible, either through its committees, or as guided by
its committees, for those matters which are set forth in the respective charters
of the Audit, Nominating/Corporate Governance, Compensation, Dividend and
Corporate Social Responsibility Committees, and any other committee the Board
may establish from time to time, or as otherwise set forth in the applicable
laws of the state of Delaware, the applicable Federal laws of the United States
and in the New York Stock Exchange Corporate Governance Rules.


e.    The following matters, among others, will be the subject of Board
deliberation on such occasions as the Board may determine necessary or
desirable, but as least as often as required by applicable law or by the New
York Stock Exchange Corporate Governance Rules:


i.    the Board will review and, if acceptable, approve the Corporation’s
operating plan for each fiscal year, as developed and recommended by management;


ii.    the Board will review actual performance against the operating plan;


iii.    the Board will review and, if acceptable, approve the Corporation’s
multi-year strategic plan, as developed and recommended by management;


iv.    at least annually, the Board will review and discuss management’s
enterprise risk assessment;


v.     the charters of all Board Committees will be reviewed and, if
appropriate, modified, by the Board;


vi.    the delegation of authority to officers and employees for day-to-day
operating matters of the Corporation and its subsidiaries will be reviewed and,
if acceptable, approved by the Board; and


vii.    the Corporation’s policies or programs with respect to the payment of
dividends and the repurchase of the Corporation’s securities will be reviewed
and, if acceptable, approved by the Board.
    
9.    Management’s Responsibilities.


Management is responsible for operating the Corporation with the objective of
achieving the Corporation’s operating and strategic plans and building value for
stockholders on a long-term basis. In executing those responsibilities,
management is expected to act in accordance with the policies and standards
established by the Board (including these principles), as well as in accordance
with applicable law and for the purpose of maintaining the value of the
trademarks and business reputation of the Corporation’s subsidiaries.
Specifically, the chief executive officer and the other executive officers are
responsible for:


    


7

--------------------------------------------------------------------------------





a.    producing, under the oversight of the Board and the Audit Committee,
financial statements for the Corporation and its consolidated subsidiaries that
fairly present the financial condition, results of operation, cash flows and
related risks in accordance with generally accepted accounting principles, for
making timely and complete disclosure to investors in accordance with applicable
laws, and for keeping the Board and the appropriate committees of the Board
informed on a timely basis as to all matters of significance;


b.    developing and presenting the strategic plan, proposing amendments to the
plan as conditions and opportunities dictate and implementing the plan as
approved by the Board;


c.    developing and presenting the annual operating plan and budget and for
implementing that plan as approved by the Board;


d.    identifying, assessing and managing risks that may arise in the
Corporation’s operations and ensuring that the Board is appropriately aware of
any such material risks;


e.    creating an organizational structure appropriate to the achievement of the
strategic and operating plans of the Corporation and recruiting, selecting and
developing the necessary managerial talent to execute on such plans;


f.    creating a working environment conducive to integrity, business ethics and
compliance with applicable laws and the requirements of the Corporation’s
policies;


g    developing, implementing and monitoring an effective system of internal
controls and procedures to provide reasonable assurance that: the Corporation’s
transactions are properly authorized; the Corporation’s assets are safeguarded
against unauthorized or improper use; and the Corporation’s transactions are
properly recorded and reported. Such internal controls and procedures also shall
be designed to permit preparation of financial statements for the Corporation
and its consolidated subsidiaries in conformity with generally accepted
accounting principles and any other legally required criteria applicable to such
statements; and


h.    establishing, maintaining and evaluating the Corporation’s disclosure
controls and procedures. The term “disclosure controls and procedures” means
controls and other procedures of the Corporation that are designed to ensure
that information required to be disclosed by the Corporation in the reports
filed or submitted by it under the Act is recorded, processed, summarized and
reported within the time periods specified in the SEC’s rules and forms.
Disclosure controls and procedures include, without limitation, controls and
procedures designed to ensure that information required to be disclosed by the
Corporation in the reports it files or submits under the Act is accumulated and
communicated to the Corporation’s management, including its principal executive
and financial officers, as appropriate to allow timely decisions regarding
required disclosure. To assist in carrying out this responsibility, management
has established a Disclosure Control Committee, whose membership is responsible
to the Audit Committee, to the chief executive officer and to the chief
financial officer, and includes the following officers or employees of the
Corporation: the executive officers primarily responsible for global retail
sales, merchandising and manufacturing; the chief legal officer, the chief
information officer, the


8

--------------------------------------------------------------------------------





controller, the heads of internal audit and financial planning and analysis, the
investor relations officer and the treasurer.


10.    Leadership Structure and Meeting Procedures.


a.    The Board shall determine whether the offices of chairman of the board and
chief executive officer shall be held by one person or by separate persons, and
whether the person holding the office of chairman of the board shall be
“independent”. An “independent” director meets the requirements for
“independence” as referenced in item 1.a above. “Non-management” directors
include those who are independent and those who, while not independent, are not
currently employees of the Corporation or one of its subsidiaries. In
determining which director shall serve as chairman of the Board, the Board shall
broadly consider all relevant facts and circumstances as well as the director’s
business experience, specific areas of expertise and skill set, including his or
her ability to effectively moderate discussions during Board meetings and his or
her responsiveness to the Board’s suggestions for agenda items and information
to be provided by management to the Board.


b.    The chairman of the board will establish the agenda for each Board
meeting, but the chairman of the board will include in such agenda any item
submitted by the presiding independent director (see item 11.e below). Each
Board member may suggest the inclusion of items on the agenda for any meeting,
and the chairman of the board will consider them for inclusion.


c.    Management shall be responsible for distributing information and data that
is necessary for the Board to understand the matters to be considered and acted
upon by the Board; such materials shall be, to the fullest extent practicable,
distributed in written form to the Board sufficiently in advance of Board
meetings so as to provide reasonable time for review and evaluation. To that
end, management has provided each director with access to a secure website where
confidential and sensitive materials may be viewed. In circumstances where
practical considerations do not permit advance circulation of written materials,
reasonable steps shall be taken to allow more time for discussion and
consideration, such as extending the duration of a meeting or circulating
unanimous written consent forms, which may be considered and returned at a later
time.


d.    The chairman of the board shall preside over meetings of the Board; in his
or her absence, the presiding independent director or another director
identified by the presiding independent director shall preside.


e.    If the chairman of the board is not independent, the independent directors
shall select from among themselves a “presiding independent director”; failing
such selection, the chairman of the Nominating/Corporate Governance Committee
shall be the presiding independent director. The presiding independent director
shall be identified as such in the Corporation’s annual proxy statement. The
presiding independent director shall approve meeting agendas and schedules for
the Board, chair meetings of the independent and non-management directors, serve
as a liaison between the chairman of the Board and the independent directors,
and serve to facilitate communications by stockholders and employees with the
non-management directors. The presiding independent director shall also have the
authority to call meetings of the independent directors.




9

--------------------------------------------------------------------------------





f.    The non-management directors shall meet separately from the other
directors in regularly scheduled executive session, without the presence of
management directors and executive officers of the Corporation. As set forth in
item 10.e above, the presiding independent director shall preside over such
meetings.


g.    At least once per year the independent directors shall meet separately
from the other directors in a scheduled executive session, without the presence
of management directors, non-management directors who are not independent and
executive officers of the Corporation. As set forth in item 10.e above, the
presiding independent director shall preside over such meetings.


h.     The Board, with the assistance of the Nominating/Corporate Governance
Committee, shall reassess the appropriateness of the Board leadership structure
as warranted, including following changes in management, board composition or in
the nature, scope or complexity of the Corporation’s operations.


11.    Committees.


a.    The Board shall have an Audit Committee, a Compensation Committee and a
Nominating/Corporate Governance Committee, which shall have the respective
responsibilities described in the charters of each committee. The membership of
each such committee shall consist only of independent directors.


b.    The Board may, from time to time, appoint one or more additional
committees, such as a Finance Committee, a Dividend Committee, a Search
Committee and a Corporate Social Responsibility Committee. Any such committees
can be terminated by the Board, from time to time.


c.    The chairman of each Board committee, in consultation with the appropriate
members of management, will develop the committee’s agenda. Management will
assure that, as a general rule, information and data necessary to the
committee’s understanding of the matters within the committee’s authority and
the matters to be considered and acted upon by a committee are distributed to
each member of such committee sufficiently in advance of each such meeting or
action taken by written consent to provide a reasonable time for review and
evaluation.


d.    At each regularly scheduled Board meeting, the chairman of each committee
or his or her delegate shall report the matters considered and acted upon by
such committee at each meeting (unless the full Board was present at such
committee meeting), or by written consent, since the preceding regularly
scheduled Board meeting. Such report may be effected by the distribution to the
full Board of the minutes of any such meeting or any such written consent.


e.    The secretary of the Corporation, or any assistant secretary of the
Corporation, shall be available to act as secretary of any committee and shall,
if invited, attend meetings of the committee and prepare minutes of the meeting
for approval and adoption by


10

--------------------------------------------------------------------------------





the committee. Once so approved and adopted, the secretary or assistant
secretary shall sign the minutes, which signature will thereafter indicate the
Committee’s approval and adoption.


12.    Reliance.


Any director of the Corporation shall, in the performance of such person’s
duties as a member of the Board or any committee of the Board, be fully
protected in relying in good faith upon the records of the Corporation or upon
such information, opinions, reports or statements presented by any of the
Corporation’s officers or employees, or committees of the Board, or by any other
person as to matters the director reasonably believes are within such other
person’s professional or expert competence.


13.    Reference to Corporation’s Subsidiaries.


Where the context so requires, reference herein to the Corporation includes
reference to the Corporation and/or any direct or indirect subsidiary of the
Corporation whose financial results are consolidated with those of the
Corporation for financial reporting purposes, and reference to a subsidiary of
the Corporation shall be reference to such a subsidiary.






11